                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                              AT KANSAS CITY, KANSAS

CERITA SOMRAK,                            )
                                          )
              Plaintiff,                  )
     v.                                   )       Case No. 20-2642-KHV-TJJ
                                          )
WALMART, INC.,                            )
                                          )
              Defendant.                  )

                           NOTICE OF FIRM NAME CHANGE

          PLEASE TAKE NOTICE, that Brad Pistotnik Law, P.A. has a new firm name and

  email address as of March 10, 2021 and is as follows:

                                   Bull Attorneys, P.A.
                                   brad@bullattorneys.com
                                   tony@bullattorneys.com
                                   bill@bullattorneys.com
                                   jay@bullattorneys.com
                                   corey@bullattorneys.com
                                   adrianna@bullattorneys.com
                                   liberty@bullattorneys.com
                                   cassie@bullattorneys.com

  The firm’s telephone numbers, address and facsimile number remain the same.


                                                  BULL ATTORNEYS, P.A.


                                                  /s/ William L. Barr, Jr.
                                                  William L. Barr, Jr., #26775
                                                  10111 E. 21st Street, Suite 204
                                                  Wichita, Kansas 67206
                                                  316-684-4400/ Fax: 316-684-4405
                                                  bill@bullattorneys.com
                                                  Attorney for Plaintiff
                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing document was filed with the Clerk
of the Court using the CM/ECF system, thereby giving notice to counsel of record on this 10th day
of March, 2021.

Anna M. Berman
Isaac W. Straub
William H. Henderson
KUTAK ROCK LLP
2300 Main Street, Suite 800
Kansas City, MO 64108
816-960-0090 (office); 816-960-0041 (fax)
anna.berman@kutakrock.com
isaac.straub@kutakrock.com
william.henderson@kutakrock.com
Attorneys for Defendant


                                                   /s/ William L. Barr, Jr.
                                                   William L. Barr, Jr., #26775




                                                                                              2
